Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: US DOE Announces Recovery Act Funding for up to 2,800 Natural Gas Vehicles VANCOUVER, Aug. 26 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transporation technologies, announced today that the US Department of Energy's (DOE) Clean Cities program to reduce petroleum consumption in the transportation sector has awarded $300 million funding for 25 cost-share projects across the US that will deploy more than 9,000 alternative fuel and energy efficient vehicles and build 542 new refueling stations. Based on the DOE's announcement, funding for approximately 500 LNG trucks and 2,300 CNG vehicles, including refuse trucks and shuttle buses, were awarded. Westport anticipates that a significant portion of these 2,800 vehicles will be sourced from manufacturers incorporating Westport's 15-litre GX engine or CWI's 8.9 litre ISL G engine. "This is a significant and decisive announcement for natural gas trucks and urban fleet vehicles," said Michael Gallagher, President & Chief Operating Officer of Westport. "Given the vehicle applications of the projects awarded funding, we expect to benefit from the majority of funding through the sale of Westport HD systems and through the sale of Cummins Westport ISL G engines.
